Citation Nr: 0517955	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-01 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred between October 2, 2001 and October 
22, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1937 to 
August 1939, and from May 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York.  This case was remanded by the Board 
in May 2003.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated in the Introduction, the Board remanded the 
instant case in May 2003 for further development.  In May 
2005, and before the VAMC completed the development requested 
in the remand, the Board's Case Intake section, for reasons 
which remain unclear to the undersigned, requested the 
immediate transfer of the case to the Board's offices.  The 
claims file was transferred to the Board the same day.  After 
investigating the matter, the undersigned has determined that 
no further administrative actions are necessary at the Board 
level, and that the case should be returned to the VAMC for 
the completion of the development requested in the May 2003 
remand.

In this regard the Board notes that the May 2003 remand 
instructed the VAMC to contact Dr. T. Damron and request that 
he provide copies of any pre-authorization documents from VA 
pertaining to the veteran's treatment from October 2 to 
October 22, 2001.  The record reflects that in October 2004 
the VAMC requested the referenced information from Dr. 
Damron, and that the physician responded later in October 
2004.

The Board sincerely regrets any delay occasioned by the 
premature transfer of the case.

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should associate the 
veteran's entire administrative 
file, to include all reports of 
contact with the appellant, his 
daughter, and University Hospital 
staff, with the claims folder.

2.  The VAMC should ensure that the 
documents referenced as enclosures 
in letters from the veteran's 
daughter, dated in December 2001, 
are contained in the administrative 
file.  She makes specific reference 
to bills from University Hospital, 
as well as pre-authorization 
documents being provided to the 
veteran and T. Damron, M.D.  If the 
enclosures are not of record, the 
VAMC should contact the veteran and 
request copies of such records.

3.  The VAMC should then review the 
evidence of record and re-adjudicate 
the issue on appeal. The VAMC must 
ensure that all action necessary 
under the Veterans Claims Assistance 
Act of 2000 concerning the duty to 
notify and assist the veteran are 
accomplished.  38 U.S.C.A. §§ 5100, 
5103, 5103A and 5107 (West 2002).  
This includes notification of the 
law, as well as compliance with the 
notice requirements explaining the 
respective responsibilities of the 
veteran and VA in obtaining evidence 
in connection with the instant 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply 
with the applicable law and 
regulations, that development must 
be accomplished.  The VAMC must 
provide adequate reasons and bases 
for its determination.  This 
includes obtaining and associating 
with the claims file the treatment 
records for the time-period in 
question, and addressing the 
assertion of the appellant's 
daughter that the veteran could not 
be transferred to the VAMC due to 
post-operative infection.

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the VAMC must issue a 
supplemental statement of the case 
and provide the appellant and his 
representative with an opportunity 
to respond.  This includes making a 
specific request to the veteran's 
representative for submission of a 
VA Form 646.  The VAMC is advised 
that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VAMC.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the VAMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


